DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states, “grove”, this should state “groove”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 is shown to be dependent on the independent claim 8. Claim 9 states similar structure and features that are present in claim 8 and appears to overlap in an unclear fashion. For instance claim 9 states, “a supporting frame…a supporting surface…a transparent cover plate…an inner sidewall…a groove…a light source”, all of these features have antecedent basis within claim 8 and should not be redefined within claim 9. Claim 9 required revision and amendment.

Claims 15-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 is shown to be dependent on the independent claim 8. Claim 15 states similar structure and features that are present in claim 8 and appears to overlap in an unclear fashion. For instance claim 15 states, “a supporting surface…a transparent cover plate…a groove…a light source”, all of these features have antecedent basis within claim 8 and should not be redefined within claim 15. Claim 15 required revision and amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-12 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (US PG. Pub. 2017/0068041).

Regarding claim 1 – Lai teaches a middle frame (figs. 2-9 [title] Lai states, “light guide mechanism of fingerprint recognition plate”) of an electronic device ([paragraph 0026] Lai states, “the light guide mechanism 10 of the fingerprint recognition plate is, but is not limited to, installed in a smart phone”), comprising: a supporting frame (fig. 3, 20 [paragraph 0027] Lai states, “frame 20”) provided with a supporting surface (top surface supporting light guide plate 30 shown in figure 4) configured to support an edge area of a transparent cover plate (30 [paragraph 0027] Lai states, “light guide plate 30”; a light guide plate is considered to be transparent) of the electronic device; an inner sidewall (sidewall shown in the inner area of the supporting frame 20) connected to the supporting surface (claimed structure shown in figure annotated figure 3 below); and at least one groove (grooves that accommodate the light sources 60 therein a shown in figure 3) disposed in the inner sidewall and connected to the supporting surface (claimed structure shown in figure 3), the at least one groove being configured for receiving a light source (60 [paragraph 0027] Lai states, “light emitting diodes (LEDs) 60”) of an under-screen fingerprint recognition circuit ([paragraph 0037] Lai states, “When a user put his or her finger on the light guide plate 30, the pair of IR transceivers 70 senses that the finger is between the pair of IR transceivers 70 (between IR transmitter 71 and IR receiver 72), and the pair of IR transceivers 70 generates a signal to drive the LEDs 60 to emit light rays”).

    PNG
    media_image1.png
    652
    1012
    media_image1.png
    Greyscale

Regarding claim 2 – Lai teaches the middle frame according to claim 1, wherein the at least one groove (fig. 3, grooves that accommodate the light sources 60 therein a shown in figure 3) comprises a plurality of grooves (ten grooves are shown at intervals around the supporting frame 20) arranged at intervals.

Regarding claim 3 – Lai teaches the middle frame according to claim 2, wherein the supporting frame (fig. 3, 20) takes the shape of a rectangular frame (claimed structure shown in figure 3), and the plurality of grooves (grooves that accommodate the light sources 60 therein a shown in figure 3) are located on a same side (inner side) of the rectangular frame (claimed structure shown in figure 3).

Regarding claim 4 – Lai teaches the middle frame according to claim 3, wherein the plurality of grooves (fig. 3, grooves that accommodate the light sources 60 therein a shown in figure 3) are symmetrically distributed about a midpoint of one side of the rectangular frame (figure 3 shows three grooves on one side of the supporting frame 20 arranged equal distance along the frame, this appears to meet the claimed structure).

Regarding claim 6 – Lai teaches the middle frame according to claim 1, wherein the supporting frame (figs. 3-4, 20) comprises a limiting rib (see ribs extending from the inner sidewall, explicitly shown in annotated figure 3 above) located on the supporting surface (upper surface of supporting frame 20), and the limiting rib and the supporting surface constitute a spigot structure for limiting the transparent cover plate (fig. 3, 30; figure 4 shows the limiting rib and the supporting surface limiting the movement of the transparent cover plate 30, the structure appears to meet the claimed limitation).

Regarding claim 8 – Lai teaches an electronic device (figs. 2-9 [paragraph 0026] Lai states, “the light guide mechanism 10 of the fingerprint recognition plate is, but is not limited to, installed in a smart phone”), comprising a middle frame ([title] Lai states, “light guide mechanism of fingerprint recognition plate”) that comprises: a supporting frame (fig. 3, 20 [paragraph 0027] Lai states, “frame 20”) provided with a supporting surface (top surface supporting light guide plate 30 shown in figure 4) configured to support an edge area of a transparent cover plate (30 [paragraph 0027] Lai states, “light guide plate 30”) of the electronic device; an inner sidewall (sidewall shown in the inner area of the supporting frame 20) connected to the supporting surface (claimed structure shown in figure annotated figure 3 above); and at least one groove (grooves that accommodate the light sources 60 therein a shown in figure 3) disposed in the inner sidewall and connected to the supporting surface (claimed structure shown in figure 3), the at least one grove being configured for receiving a light source (60 [paragraph 0027] Lai states, “light emitting diodes (LEDs) 60”) of an under-screen fingerprint recognition circuit ([paragraph 0037] Lai states, “When a user put his or her finger on the light guide plate 30, the pair of IR transceivers 70 senses that the finger is between the pair of IR transceivers 70 (between IR transmitter 71 and IR receiver 72), and the pair of IR transceivers 70 generates a signal to drive the LEDs 60 to emit light rays”).

Regarding claim 9 – Lai teaches the electronic device according to claim 8, wherein the middle frame ([title] Lai states, “light guide mechanism of fingerprint recognition plate”) comprises a supporting frame (fig. 3, 20 [paragraph 0027] Lai states, “frame 20”), wherein the supporting frame (20) is provided with a supporting surface (top surface supporting light guide plate 30 shown in figure 4) configured to support an edge area of a transparent cover plate (30 [paragraph 0027] Lai states, “light guide plate 30”) of the electronic device, and an inner sidewall (sidewall shown in the inner area of the supporting frame 20) connected to the supporting surface (claimed structure shown in figure annotated figure 3 above), and a groove (grooves that accommodate the light sources 60 therein a shown in figure 3) for receiving a light source (60 [paragraph 0027] Lai states, “light emitting diodes (LEDs) 60”) of an under-screen fingerprint recognition circuit is disposed in the inner sidewall and connected to the supporting surface ([paragraph 0037] Lai states, “When a user put his or her finger on the light guide plate 30, the pair of IR transceivers 70 senses that the finger is between the pair of IR transceivers 70 (between IR transmitter 71 and IR receiver 72), and the pair of IR transceivers 70 generates a signal to drive the LEDs 60 to emit light rays”).

Regarding claim 10 – Lai teaches the electronic device according to claim 9, wherein the at least one groove (fig. 3, grooves that accommodate the light sources 60 therein a shown in figure 3) comprises a plurality of grooves (ten grooves are shown at intervals around the supporting frame 20) arranged at intervals.

Regarding claim 11 – Lai teaches the electronic device according to claim 10, wherein the supporting frame (fig. 3, 20) takes the shape of a rectangular frame (claimed structure shown in figure 3), and the plurality of grooves (grooves that accommodate the light sources 60 therein a shown in figure 3) are located on a same side (inner side) of the rectangular frame (claimed structure shown in figure 3).

Regarding claim 12 – Lai teaches the electronic device according to claim 11, wherein the plurality of grooves (fig. 3, grooves that accommodate the light sources 60 therein a shown in figure 3) are symmetrically distributed about a midpoint of one side of the rectangular frame (figure 3 shows three grooves on one side of the supporting frame 20 arranged equal distance along the frame, this appears to meet the claimed structure).

Regarding claim 14 – Lai teaches the electronic device according to claim 9, wherein the supporting frame (figs. 3-4, 20) comprises a limiting rib (see ribs extending from the inner sidewall, explicitly shown in annotated figure 3 above) located on the supporting surface (upper surface of supporting frame 20), and the limiting rib and the supporting surface constitute a spigot structure for limiting the transparent cover plate (fig. 3, 30; figure 4 shows the limiting rib and the supporting surface limiting the movement of the transparent cover plate 30, the structure appears to meet the claimed limitation).

Regarding claim 15 – Lai teaches the electronic device according to claim 8, further comprising a transparent cover plate (fig. 3, 30 [paragraph 0027] Lai states, “light guide plate 30”) and an under-screen fingerprint recognition circuit ([paragraph 0037] Lai states, “When a user put his or her finger on the light guide plate 30, the pair of IR transceivers 70 senses that the finger is between the pair of IR transceivers 70 (between IR transmitter 71 and IR receiver 72), and the pair of IR transceivers 70 generates a signal to drive the LEDs 60 to emit light rays”), wherein the transparent cover plate (30) is located on a supporting surface (top surface supporting light guide plate 30 shown in figure 4), a light source (60 [paragraph 0027] Lai states, “light emitting diodes (LEDs) 60”) of the under-screen fingerprint recognition circuit is located in a groove (grooves that accommodate the light sources 60 therein a shown in figure 3); and the light source (60) emits light toward the transparent cover plate ([paragraph 0013] Lai states, “Light rays emitted by the light emitting diodes can be transmitted in the light guide plate”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. in view of Qing et al. (US PG. Pub. 2021/0124199).

Regarding claim 5 – Lai teaches the middle frame according to claim 1, but fails to teach wherein the middle frame further comprises a supporting plate configured to support a display of the electronic device and connected to the inner sidewall, wherein a light-transmitting hole configured to cooperate with a receiver of the under-screen fingerprint recognition circuit is disposed in the supporting plate.
 	Qing teaches a middle frame (figs. 3-5, 10 [paragraph 0080] Qing states, “middle frame 10”) wherein the middle frame further comprises a supporting plate (plate 12 equivalent to the plate shown in figure 4 [paragraph 0080] Qing states, “support plate 12”) configured to support a display (20 [paragraph 0080] Qing states, “display screen 20”) of the electronic device (100 [paragraph 0080] Qing states, “mobile phone 100”) and connected to the inner sidewall (claimed structure shown in figure 4), wherein a light-transmitting hole (121 [paragraph 0081] Qing states, “the first opening 121 is used for transmitting the fingerprint detection light passing through the liquid crystal display screen 20 to the fingerprint identification module 32”) configured to cooperate with a receiver (32, figure 3 shows the module 32 receiving reflection waves off of a finger) of the under-screen fingerprint recognition circuit is disposed in the supporting plate (claimed structure shown in figures 3-5).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the middle frame as taught by Lai with the supporting plate supporting a display connected to the inner sidewall and having a light-transmitting hole having a receiver therein as taught by Qing because Qing states regarding this structural arrangement, “the liquid crystal display screen 20 is isolated from the main board 50 of the electronic device such as the mobile phone 100 through the support plate 12” [paragraph 0080]. This “isolation feature” will prevent stressing of the PCB when pressure of the user’s fingers is applied to the display. This structure also allow for a thin profile (Qing [Abstract]).

Regarding claim 7 – Lai teaches the middle frame according to claim 1, but fails to teach wherein a limiting boss for limiting a flexible circuit board connected to the light source is disposed on the inner sidewall, and in a direction perpendicular to the supporting surface, the limiting boss is located between a surface, opposite to the supporting surface, of the supporting frame and the groove.
 	Qing teaches a middle frame (figs. 5, 10 [paragraph 0080] Qing states, “middle frame 10”) wherein a limiting boss (lower boss shown extending from accommodating space 111, see annotated figure 5 below) for limiting a flexible circuit board (311 [paragraph 0074] Qing states, “the first circuit board 311 may be a flexible circuit board”) connected to the light source (31 [paragraph 0074] Qing states, “light source 31”) is disposed on the inner sidewall (sidewall shown inside the middle frame 10), and in a direction perpendicular to the supporting surface (112 [paragraph 0102] Qing states, “support part 112”), the limiting boss is located between a surface, opposite to the supporting surface (112), of the supporting frame (11) and the groove (111; claimed structure shown in annotated figure 5 below).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the middle frame as taught by Lai with the limiting boss securing a flexible circuit board connected to the light source as taught by Qing because Qing states regarding this structure, “an infrared light source is arranged in a chin area of an electronic product such as a mobile phone through a flexible circuit board, to supplement infrared light, thereby realizing the under-screen fingerprint identification function” [paragraph 0044].

    PNG
    media_image2.png
    642
    483
    media_image2.png
    Greyscale


Regarding claim 13 – Lai teaches the electronic device according to claim 9, but fails to teach wherein the middle frame further comprises a supporting plate configured to support a display of the electronic device and connected to the inner sidewall, wherein a light-transmitting hole configured to cooperate with a receiver of the under-screen fingerprint recognition circuit is disposed in the supporting plate.
 	Qing teaches a middle frame (figs. 3-5, 10 [paragraph 0080] Qing states, “middle frame 10”) wherein the middle frame further comprises a supporting plate (plate 12 equivalent to the plate shown in figure 4 [paragraph 0080] Qing states, “support plate 12”) configured to support a display (20 [paragraph 0080] Qing states, “display screen 20”) of the electronic device (100 [paragraph 0080] Qing states, “mobile phone 100”) and connected to the inner sidewall (claimed structure shown in figure 4), wherein a light-transmitting hole (121 [paragraph 0081] Qing states, “opening 121”) configured to cooperate with a receiver (32 [paragraph 0081] Qing states, “fingerprint identification module 32”; figure 3 shows the module 32 receiving reflection waves off of a finger) of the under-screen fingerprint recognition circuit is disposed in the supporting plate (claimed structure shown in figures 3-5).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the middle frame as taught by Lai with the supporting plate supporting a display connected to the inner sidewall and having a light-transmitting hole having a receiver therein as taught by Qing because Qing states regarding this structural arrangement, “the liquid crystal display screen 20 is isolated from the main board 50 of the electronic device such as the mobile phone 100 through the support plate 12” [paragraph 0080]. This “isolation feature” will prevent stressing of the PCB when pressure of the user’s fingers is applied to the display. This structure will further allow for a thin profile (Qing [Abstract]).

Regarding claim 16 – Lai teaches the electronic device according to claim 15, but fails to teach wherein the under-screen fingerprint recognition circuit further comprises a flexible circuit board; the light source is connected to the flexible circuit board: and the flexible circuit board is attached onto an inner sidewall.
 	Qing teaches an electronic device (figs. 1-3, 100 [paragraph 0051] Qing states, “a mobile phone 100”) wherein the under-screen fingerprint recognition circuit (fig. 3, 30 [title] Qing states, “under-screen fingerprint identification apparatus”) further comprises a flexible circuit board (311 [paragraph 0045] Qing states, “a flexible circuit board (i.e., a first circuit board 311)”); the light source (31 [paragraph 0050] Qing states, “light source 31”) is connected to the flexible circuit board (311): and the flexible circuit board (311) is attached (through bonding layer 60) onto an inner sidewall (see inner sidewall at bottom of accommodating space 111).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device as taught by Lai with a flexible circuit board with the light source thereon and attaching the flexible circuit board to the inner sidewall as taught by Qing because Qing states regarding this structure, “an infrared light source is arranged in a chin area of an electronic product such as a mobile phone through a flexible circuit board, to supplement infrared light, thereby realizing the under-screen fingerprint identification function” [paragraph 0044].

Regarding claim 17 – Lai in view of Qing teach the electronic device according to claim 16, wherein the light source (Qing; figs. 3-5, 31) is provided with a light-emitting surface (surface of light source 31) that faces the transparent cover plate (211 [paragraph 0050] Qing states, “protective cover plate 211”), and a distance between the light-emitting surface and the transparent cover plate (211) is not greater than a distance between the flexible circuit board (311) and the transparent cover plate (211; claimed structure shown in figures 3-5).

Regarding claim 18 – Lai in view of Qing teach the electronic device according to claim 16, further comprising a reinforcing sheet (Qing; figs. 3-5 [paragraph 0016] Qing states, “the first circuit board is attached to the border through a reinforcing plate”) that is disposed on a surface of the flexible circuit board (discussed above).
 	Lai in view of Qing does not teach wherein the reinforcing sheet is disposed away from the inner sidewall.
 	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the reinforcing sheet being disposed away from the inner sidewall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Placing the reinforcing sheet between the flexible circuit board and the light source will help in positioning of the light source as well as prevent unintended movement of the light source due to the mechanical strength of the reinforcing sheet over the flexible circuit board.

Regarding claim 19 – Lai teaches the electronic device according to claim 15, but fails to teach wherein the electronic device further comprises a light-shielding area capable of shielding visible light that is disposed at an edge of the transparent cover plate, wherein an orthographic projection of the light source on the transparent cover plate is located in the light-shielding area.
 	Qing teach the electronic device (figs. 3-6) further comprising a light-shielding area (area of 11 shown directly above light emitting element 312) capable of shielding visible light ([paragraph 0092] Qing states, “light source 31 being blocked by the middle frame 10”) that is disposed at an edge of the transparent cover plate (fig. 5, 211 [paragraph 0100] Qing states, “protective cover plate 211”), wherein an orthographic projection of the light source (fig. 6, 31 & 312 [paragraph 0093] Qing states, “light-emitting element 312”) on the transparent cover plate (211) is located in the light-shielding area (claimed structure shown in figure 6).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device as taught by Lai with the light-shielding area overlapping the light source as taught by Qing because this light-shielding feature will prevent undesirable high brightness from radiating from the transparent cover plate to the users eye.


Regarding claim 20 – Lai teaches the electronic device according to claim 15, but fails to teach wherein the electronic device further comprises a display located in a space surrounded by an inner sidewall, wherein the display is provided with a side surface opposite to the groove, and an orthographic projection of the groove on the side surface at least partially overlaps the display.
 	Qing teaches an electronic device (fig. 5, 100) wherein the electronic device further comprises a display (200 [paragraph 0052] Qing states, “liquid crystal display screen 20”) located in a space surrounded by an inner sidewall (sidewall shown within accommodation space 111), wherein the display (20) is provided with a side surface opposite to the groove (111), and an orthographic projection of the groove on the side surface at least partially overlaps the display (figure 5 shows the groove 111 being aligned and overlap the display in the horizontal direction and appears consistent with claimed structure).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electronic device as taught by Lai with a display aligned with the groove as taught by Qing because Qing states regarding this structure, “The detection light source is located below an edge area of a protective cover plate of the liquid crystal display screen, the middle frame is provided with an accommodation space at a position opposite to the detection light source, and the detection light source is at least partially located in the accommodation space and is attached to the middle frame, so as to reduce an increased width of a chin area of the electronic device and contribute to realization of a full screen of the electronic device” [Abstract].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Han et al. (US PG. Pub. 20170235995) discloses an optical fingerprint imaging system.
Lai et al. (US PG. Pub. 2017/0024599) discloses a light guiding structure for fingerprint recognizing sheet.
 	Lee et al. (US PG. Pub. 2017/0005147) discloses a display device capable of generating electricity.
 	Yang et al. (US PG. Pub. 2013/0107157) discloses a liquid crystal display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847